An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT

OF

N EVA DA

CLERK’S ORDER

N Kim-I‘M?

IN THE SUPREME COURT OF THE STATE OF NEVADA

ERNEST BRADLEY AGUILAR; AND
ERNEST SUN D ERIAND AGUILAR,

No. 67808

Appellants, g .311
 F l L E E

STEPHEN TANNER HANSEN; AND   ,
CLARK LEFEVRE, W2“! 1  815

Res onclents.

_._..»__.v GLE’

  

‘ LE 1W ELERK

 

ORDER DISMISSING APPEAL "

Pursuant to the stipulation of the parties, and cause

appearing, this appeal is ,digxnissell.1 The parties shall bear their own

costs and attnrney fees. NRAP 42(1)).
It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE K. LINBEMAN
 WM

cc: Hon Ronald J . Israel, District Judge
Lewis Roca Rathgerber LLPfLas Vegas
Hall Jaffe & Clayton, LLP
Bowen Law Offices
Eighth District Court Clerk

lAppellants’ motion for an extension if time to ﬁle the docketing
statement is denied as moat.

HE— e Evil/H20